Citation Nr: 1502378	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for scar of the left wrist, residual of ganglion cyst, status post ganglion cyst excision, currently evaluated at 0 percent disabling effective January 14, 2010.

3.  Entitlement to an increased initial rating for painful limited motion of the left wrist, residual of ganglion cyst, status post ganglion cyst excision, currently evaluated at 10 percent disabling effective January 14, 2010.

4.  Entitlement to an increased initial rating for limited motion of the left thumb, residual of ganglion cyst, status post ganglion cyst excision, currently evaluated at 0 percent disabling effective January 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to January 2001, but was discharged under other than honorable conditions.  This discharge has been found to be dishonorable for VA purposes and is a bar to VA benefits under 38 C.F.R. § 3.12(d)(4); however, the Veteran is entitled to health care benefits for any disability determined to be service connected.  See July 2011 Administrative Decision.  This period was followed by a period of honorable active duty service from October 2003 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  That decision denied service connection for PTSD, left shoulder condition, left and right knee pain, and (for treatment purposes only) anxiety.  Service connection was granted for chronic lumbar spine strain and a left wrist scar, evaluated at 0 percent disabling.  A decision on tinnitus was deferred; however, service connection was granted for that claim in a July 2011 rating decision with a 10 percent evaluation, which is the highest schedular evaluation for that disability.  

In January 2012, the Veteran filed a timely Notice of Disagreement (NOD) only with respect to the denial of service connection for PTSD and the decision on the Veteran's left wrist scar.  In the NOD, the Veteran stated that, while the scar is upsetting, he also has numbness and pain in his left thumb that was not addressed by the VA examiner.  Accordingly, the Veteran was furnished with a new VA examination of his left hand and wrist.  After that development was completed, a July 2012 Decision Review Officer Decision granted a separate 10 percent evaluation for painful and limited motion of the left wrist and a separate 0 percent evaluation for limited motion of the left thumb.  
In July 2012, the RO issued a Statement of the Case (SOC) to the Veteran addressing his for claims for PTSD and increased initial ratings for his left wrist scar, painful and limited motion of the left wrist, and limited motion of the left thumb.  The Veteran filed a timely Substantive Appeal (VA Form 9) in September 2012 appealing all four of the claims on the SOC.  The Veteran has not requested a hearing before the Board.

The Board notes that the issues have been amended to include a claim for a chronic acquired psychiatric disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the court found that, where a veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, rather it must be considered a claim for any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record.  In the present case, although the VA examiner found the Veteran did not meet the diagnostic criteria for PTSD, he did diagnose the Veteran with an anxiety disorder.  Therefore, the Board finds that the Veteran's anxiety disorder is to be considered as part of the current appeal for a chronic acquired psychiatric disorder as set forth on the title page. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the October 2014 Appellant's Brief.  The remaining documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 

The issue of entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, to include an anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.

2.  As the Veteran is left-hand dominate, his service-connected left wrist and left thumb disabilities affect his major upper extremity. 

3.  On and after January 14, 2010, the Veteran's left wrist scar is stable, not painful on examination, covers an area of less than 39 square centimeters, and does not cause any functional limitation. 

4.  On and after January 14, 2010, the residuals of the Veteran's ganglion cyst with excision with respect to his left wrist are manifested by painful motion, objectively-confirmed limitation of motion, and additional limitation in range of motion and functional loss following repetitive use, but not by imaging evidence of arthritis or ankylosis. 

5.  On and after January 14, 2010, the residuals of the Veteran's ganglion cyst with excision with respect to his left thumb are manifested by painful motion; objectively-confirmed limitation of motion; functional loss including less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and a reduced ability to grasp with the left hand; and mild numbness localized over the thenar eminence; but not by imaging evidence of arthritis, ankylosis, or impairment of any fingers on the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an initial compensable rating for a left wrist scar, residual of ganglion cyst, status post ganglion cyst excision, are not met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2014).

3.  The criteria for an initial rating in excess of 10 percent for painful limited motion of the left wrist, residual of ganglion cyst, status post ganglion cyst excision, are not met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5214, 4.45 (2014).

4.  Giving all reasonable doubt to the Veteran, the criteria for an initial disability rating of 10 percent, but no more, for painful limited motion of the left thumb, residual of ganglion cyst, status post ganglion cyst, have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5224, 5228, 4.40, 4.59 (2014).

5.  Giving all reasonable doubt to the Veteran, the criteria for an initial disability rating of 20 percent, but no more, for mild incomplete paralysis of the left thumb, residual of ganglion cyst, status post ganglion cyst excision, have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.124a, Diagnostic Code 8512 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, a January 2010 letter told the Veteran how to file a formal claim for veteran's benefits.  In a July 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The July 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

With respect to the claims for increased ratings, the appeals arise from the initial award of service connection.  In Dingess, the court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Because the Veteran's service connection claims with respect to residuals of the ganglion cyst were granted, VA's duty to notify with respect to those claims has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  Thus, the Board finds that VA's duty to notify has been fully met in this case. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, records from the Oregon National Guard, VA medical records, VA examination reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination for his PTSD in November 2010 and with VA examinations for his left wrist/hand in October 2010 and April 2012, with an addendum opinion in June 2012.  The Board acknowledges that in the February 2013 representative's statement new examinations were requested due to the length of time since the last evaluations and because the Veteran continued to state that the disabilities have worsened in severity.  In the October 2014 Appellant's Brief, the Veteran's representative stated with respect to the Veteran's PTSD claim, that the Veteran contends the VA examination and examiner did not adequately assess his condition, and, with respect to the Veteran's scar, that the Veteran contends the VA examiner did not adequately assess his disabilities or fully acknowledge the severity and worsening of the disabilities.  There was no acknowledgment in the brief that the Veteran has been granted service connection for his left wrist and left thumb.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); El-Amin v. Shinseki, 26 Vet. App. 136, 139 (2013).  However, a new examination based upon the mere passage of time is not required in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

The January 2012 NOD is the most recent evidence of record from the Veteran concerning his PTSD symptoms.  In the NOD, the Veteran states that he has problems with crowds and anxiety.  As will be discussed more fully below, the VA examiner diagnosed the Veteran with an anxiety disorder that is unrelated to his military service and discussed that the Veteran reported he was wary of people.  Thus, the Board finds that the Veteran's contentions in his NOD are not new and do not convey a worsening of symptoms that would support a diagnosis of PTSD or warrant a new examination.  

The Board finds the November 2010 PTSD examination and report to be adequate.  The examiner reviewed the Veteran's claims file and medical records, interviewed the Veteran, obtained a detailed social and medical history from the Veteran, conducted clinical evaluations, and provided a rationale for the opinion rendered.  The report and opinion show that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's service and his alleged PTSD stressors.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary). 

With respect to evaluation of the Veteran's residuals relating to the ganglion cyst in his left wrist, in his January 2012 NOD, the Veteran contends that the October 2010 examiner did not address the numbness and pain in his thumb.  As a result of these contentions, the Veteran was afforded a new examination in April 2012, which was the basis for granting service connection for the Veteran's left wrist and thumb.  The Veteran has made no further statements concerning the status of his disabilities relating to residuals of the ganglion cyst.  

The Board finds the VA examinations of October 2010 and April 2012, with an addendum opinion in June 2012, of the Veteran's left wrist and hand to be adequate.  The Board finds that the VA examination reports are adequate for because the examiners conducted detailed clinical evaluations, interviewed the Veteran, and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the reports and opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements. 

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  ENTITLEMENT TO SERVICE CONNECTION FOR PTSD
      
A.  Governing Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2014).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court has acknowledged the change from an objective "would evoke ... in almost anyone" standard, in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria, given his or her exposure to a traumatic event, which would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2014); see also 38 U.S.C.A. § 1154(b) (West 2014).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Thus, the Veteran's testimony alone generally cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Just because a physician or other health professional accepted a veteran's description of his or her  service experiences as credible and diagnosed the veteran as suffering from PTSD, does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, 
or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

B.  Background and Analysis

In this case, the Veteran asserts that he has PTSD as a result of arriving on the screen where one of his platoons had been hit by an IED and witnessing burning vehicles and wounded and dead soldiers.  He reports that he transported one soldier for treatment, who died a few hours later, and that two of his friends died in this event.  See June 2010 VA 21-0781 (Stressful Incident No. 1).  He reports an additional stressor as being ambushed while in a vehicle and being shot at from both sides.  See id. (Stressful Incident No. 2).  Because the Veteran's DD 214 shows that he served as an infantryman in Iraq and was awarded the Combat Infantryman's Badge (CIB), in-service stressors for PTSD are conceded for the Veteran.  

Service treatment records are negative for any diagnoses or treatment for PTSD.  On his March 2005 Post-Deployment Health Assessment, the Veteran indicated that he had an experience that was so frightening, horrible, or upsetting that, in the last month, he was constantly on guard, watchful, or easily startled.  The Veteran denied nightmares, thinking about such experience when he did not want to, going out of his way to avoid situations that reminded him of such experience, and feeling numb or feeling detached from others, activities, or his surroundings.  The Veteran also denied over the prior two weeks having little interest or pleasure in doing things; feeling down, depressed, or hopeless; and thoughts that he would be better off dead or of hurting himself.  The Veteran was not interested in receiving help for a stressful, emotional, alcohol, or family problem.  

The March 2005 Report of Medical Assessment shows that the Veteran reported having only back pain and a cyst on his wrist since his last medical assessment.  On the May 2005 separation from active duty Report of Medical Assessment, the Veteran reported no health issues and that he was not suffering from any injury or illness while on active duty for which he did not seek medical care.

The Veteran was afforded a VA examination for PTSD in November 2010.  The examiner found Axis I diagnoses of anxiety disorder, not otherwise specified, and polysubstance abuse (alcohol and marijuana).  The examiner determined the Veteran described atypical and subclinical levels of PTSD.  When asked about Stressful Incident No. 1, the Veteran reported "a lot" of distress and ongoing distressing memories wondering whether the person he transported could have been saved if the Veteran got to him sooner.  With respect to his feelings about Stressful Incident No. 2, the Veteran reported feeling "kinda lucky" in that no one in his platoon was injured and the vehicles did not even have any bullet holes.  The Veteran reported that he believed he earned the CIB because that was the first firefight while in Iraq.  The Veteran denied any significant distress related to this event.

The examiner found that the Veteran described anxiety symptoms that likely go back to his childhood and that the etiology is better accounted for by childhood stressors, including physical abuse and difficulties living in the foster care system, than military stressors.  The examiner's impression was that the Veteran struggles with anxiety and alcohol and marijuana abuse and has long-standing anger and mental health concerns related to being in the foster care system.  The examiner determined that it is less likely than not that the Veteran's anxiety is caused or exacerbated by military stressors.  The examiner concluded that the Veteran had significant mental health issues and, his current concerns appear consistent with, premorbid mental health concerns.  The Veteran reported himself as wary of people, but the examiner found that the Veteran enjoys spending time with his brothers and doing social activities, such as rafting.

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of PTSD is not competent medical evidence, as the diagnosis of complex psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions. 

For the reasons set forth above, the Board finds that the Veteran does not have a current diagnosis of PTSD and the most probative evidence reveals that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, service connection for PTSD is denied. 
 
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  INCREASED RATINGS 
      
A.  Governing Law and Regulations Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.")  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§  4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2014).  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2014).  
 
B.  Left Wrist Scar

The Veteran contends that he is entitled to a higher initial disability rating for a scar on his left wrist, which is the residual of a ganglion cyst that was excised.  Such disability is currently assigned a 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This diagnostic code applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  This instruction essentially directs that the scars be rated for functional limitation.
Given that a compensable rating cannot be assigned under Diagnostic Code 7805, the Board will evaluate whether the Veteran may receive a compensable rating under one of the other diagnostic codes that pertains to scarring. 

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  (There is no Diagnostic Code 7803.)  Of these, Diagnostic Code 7800 applies to scarring of the head, face, and neck and is thus inapplicable to the Veteran's wrist scar rating. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size or the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas. 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters). 

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.

The October 2010 VA examination results reveal that the Veteran is left-hand dominate.  In addition, the examiner found that the Veteran has a volar distal radius scar that looks almost like a reverse letter "L," with tracks.  The examiner stated that there were no noted keloids, adhesions, or contractures, and there was no noted erythema or swelling of the wrist or hand.  There also was no increased warmth on palpation.  The examiner found that there was numbness of the scar itself.
   
In the April 2012 VA examination results, the examiner described the scar as left wrist, palm side, radial side, and linear.  The scar was measured to be 3.8 centimeters long by 0.5 centimeters wide.  The scar was not painful or unstable.  The examiner concluded that the scar did not result in limitation of function or impact the Veteran's ability to work.  

Based on the above, the Board finds that the Veteran's service-connected left wrist and left thumb disabilities affect his major upper extremity.  The Board also finds that a compensable rating cannot be assigned under any of the diagnostic codes available for scars.  The Veteran's scar was measured to be 3.8 centimeters long by 0.5 centimeters wide, and, thus, covers an area of 1.9 square centimeters.  

Assuming that the Veteran's scar is deep and nonlinear, it does not warrant a compensable rating under Diagnostic Code 7801, as it measures an area less than the area of at least 39 square centimeters that is required in order to receive a 10 percent rating.  Under Diagnostic Code 7802 for superficial and nonlinear scars, a compensable rating is not available because the Veteran's scar covers an area of less than 929 square centimeters.  Finally, a compensable rating is not available under Diagnostic Code 7804, for unstable or painful scars, because the evidence reflects that pain and instability were not found on examination. 

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  Although the Board notes that the VA examiner found that there is numbness of the Veteran's scar, the examiner also found that the scar does not result in limitation of function or impact the Veteran's ability to work.  Thus, the Board finds that the numbness of the scar does not warrant a separation rating under a different diagnostic code.

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and that the Veteran's scar does not meet any applicable rating criteria for a compensable rating at any time during the period on appeal.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 53-56.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that referral of the Veteran's scar for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

C.  Left Wrist Painful Limited Motion

The Veteran contends that he is entitled to a higher initial disability rating for painful limited motion of the left wrist, which is the residual of a ganglion cyst that was excised, currently evaluated at 10 percent disabling effective January 14, 2010.  The Veteran's wrist has been rated by analogy to synovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  This directs that the Veteran's wrist be rated on limitation of motion as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), the wrist is considered a major joint.  

Based on a review of the evidence of record, the Board finds that the persuasive evidence indicates that the Veteran's left wrist disability is consistent with the assigned 10 percent initial rating.

At his October 2010 VA examination, the Veteran reported constant pain in his left wrist that occasionally affected his sleep.  He described popping in his wrist, with weakness, and feeling that his wrist wanted to give out if he was doing heavy lifting activities.  Any bending of the wrist, twisting of the wrist, grasping, pushing, pulling, or gripping was aggravating for his wrist.  The Veteran reported experiencing flare-up episodes several times on a daily basis that took anywhere from half an hour for a minor flare-up episode, up to a full day for a severe flare-up episode, to subside back down to average pain levels.  

On physical examination no erythema or swelling of the wrist and hand was noted.  There was tenderness of the wrist volarly at the radial styloid and radiocarpal joint.  There was no snuffbox tenderness.  Range of motion for the left wrist was 75 degrees of flexion, which decreased to 70 degrees on repetitive testing.  There was 70 degrees of extension, which decreased to 65 degrees on repetitive testing.  There were 15 degrees of radial deviation and 35 degrees of ulnar deviation.  There was increased pain and change in range of motion with repetitive testing.  The Veteran had 4.5/5 grip strength.  There was negative Tinel's sign at the wrist, and no laxity with anterior, posterior, ulnar deviation, or radial deviation.  Diagnostic tests identified no degenerative changes.  The examiner opined that he would expect the Veteran to have mild weakness, mild to moderate fatigability, and mild loss of coordination secondary to repetitive activity and painful flare-up episodes.

At his April 2012 VA examination, the Veteran reported that his hand cramped if he wrote for too long, that it was hard to hold a tool for an extended period of time, that he had pain deep in the left wrist in the area of the surgery, and that he had reduced range of motion since the wrist surgery.  The Veteran did not report that flare-ups impacted the function of the wrist.

On examination, range of motion for the left wrist was 65 degrees of flexion, with painful motion beginning at 60 degrees.   Extension was 55 degrees, with painful motion beginning at 45 degrees.  Additional limitation in range of motion, additional functional loss, and pain on movement was found following repetitive use.  Wrist strength was 5/5 and no ankylosis was found of the left wrist joint.  Imaging studies of the wrist revealed no degenerative or traumatic arthritis.  The examiner opined that the Veteran's wrist disability impacts his ability to do heavy lifting and repetitive movements of the wrist are limited as well. 

Under Diagnostic Code 5003, a 20 percent rating is only available upon x-ray evidence of degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  As noted above, the Veteran has no x-ray evidence of degenerative arthritis.  In addition, the Veteran only has one major joint group involved.  Thus, a higher rating under Diagnostic Code 5003 is not available to the Veteran. 

The Board has considered whether a rating in excess of 10 percent may be assigned under a different diagnostic code.  In the present case, the Board notes that, in the absence of ankylosis, the higher ratings that are assigned for ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5214 are not warranted.  The Board further finds that, in the absence of evidence of neurological deficits of the left wrist, a separate compensable rating for neurological disability of the left wrist is not warranted.  Thus, the Board finds that there are not alternative diagnostic codes that would provide the Veteran's disability with a higher or additional rating.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the January 14, 2010 effective date of the award of service connection, has the left wrist disability warranted a rating higher than the initial 10 percent rating assigned.  The Board finds further that there is no basis for staged rating of the Veteran's left wrist disability pursuant to Fenderson as the Veteran's wrist disability has remanded stable throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 53-56. 

The Board also has considered whether the Veteran's left wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2014).  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist with the established criteria found in the Rating Schedule.  As discussed in detail previously, the Veteran's symptomatology of limitation of motion and painful motion is fully addressed by the rating criteria under which such disability is rated.  The Veteran also has not described any exceptional or unusual features of his wrist disability, and there is no objective evidence that any manifestations are unusual or exceptional.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of the Veteran's left wrist for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

C.  Left Thumb 

The Veteran contends that he is entitled to an initial compensable rating for limited motion of the left thumb, which is the residual of a ganglion cyst that was excised.  The Veteran's thumb has been rated by analogy to thumb, limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).  As noted above, because the Veteran is left-handed, his left thumb disability affects his major extremity.   

Pertinent to the major extremity, under Diagnostic Code 5228, a noncompensable  rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 centimeters to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for limitation of motion of the thumb with a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014). 

At his October 2010 VA examination, the Veteran reported that he had been doing landscaping work for the last year and a half.  He also reported aching, sharp pain with burning, tingling, and numbness in the radial aspect of his hand at the base of the thumb.  On physical examination no erythema or swelling of the wrist or hand was noted.  There was no increased warmth on palpation.  There was numbness of the Veteran's wrist scar extending distally into the base of the thumb first carpometacarpal joint.  The Veteran had 4.5/5 grip strength and interossea function of his fingers. 

At his April 2012 VA examination, the Veteran reported that after a couple of busy days at work his hand hurts around the thenar eminence for a couple of days.  On examination, the examiner found limitation of motion and painful motion of the left thumb.  There was a gap between the thumb pad and the fingers of less than one inch, with the thumb attempting to oppose the fingers.  The examiner did not find additional limitation of motion following repetitive use.  The examiner found that the Veteran had functional loss of the left thumb including less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  In addition, the examiner opined that the Veteran's ability to grasp with the left hand is reduced, which limits his ability to do lifting and perform repetitive use of tools.  The Veteran exhibited tenderness or pain to palpation of the joints or soft tissue of the left hand.  The Veteran had normal 5/5 grip strength in his left hand.  The examiner found no ankylosis of the thumb.  There was mild numbness localized over the left thenar eminence; however, the distal neurovascular examination was normal.  Imaging studies of the hand revealed no abnormal findings.  The examiner did not find any limitations in motion, pain on motion, or ankylosis of any of the Veteran's fingers on his left hand.  

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's left thumb disability has not met the criteria for a 10 percent rating pursuant to Diagnostic Code 5228 because the medical evidence of record fails to show that the Veteran has a gap of at least one inch (2.5 centimeters) between the thumb pad and his fingers.  As the criteria for the next higher, 10 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

However, in Burton, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Veteran's left thumb disability has manifested by limitation of motion, painful motion, and functional loss including less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and a reduced ability to grasp with the left hand.  In addition, the Veteran has exhibited tenderness or pain to palpation of the joints or soft tissue of the left hand.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 and 4.59, the Board finds that the Veteran is entitled to an initial 10 percent rating for such disability as a result of these manifestations.  

The Board notes that the Veteran has reported aching, sharp pain with burning, tingling, and numbness at the base of the thumb.  In addition, the VA examiner found mild numbness localized over the left thenar eminence and functional impairment caused by the thumb, including impairment to the Veteran's ability to perform his landscaping work.  Therefore, the Board has considered whether a rating pertaining to neuralgia is appropriate to address the Veteran's neurological manifestations.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis for the nerve involved.  38 C.F.R. § 4.124 (2014).  Diagnostic Code 8512 pertains to paralysis of the lower radicular group of nerves that includes all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers.  38 C.F.R. § 4.124a, Diagnostic Code 5228 (2014).

Under Diagnostic Code 8512, a 20 percent rating is assigned when there is mild incomplete paralysis in either the minor or major extremity.  Moderate incomplete paralysis corresponds to a 30 percent rating for the minor extremity, and 40 percent rating for a major extremity.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2014).
 
As discussed above, the VA examiner found that the Veteran suffers from mild numbness localized over the left thenar eminence and has functional impairment caused by the thumb.  As such, the Board finds that there is persuasive evidence that the Veteran's left thumb disability manifests with neurological symptoms that warrant a rating of 20 percent pursuant to Diagnostic Code 8512 for mild incomplete paralysis.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher or additional rating.  In this regard, ankylosis is not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2014)  The Veteran's left thumb does not affect movement in his other fingers of his left hand, or interfere with overall function of his right hand.  See 38 C.F.R. § 4.71a.  Arthritis is not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The disability also has not been shown to involve any additional factor(s) that warrant evaluation under other provision(s) of VA's rating schedule not already discussed herein. 

The Board further finds that staged ratings are not appropriate in this case, as the manifestations of the Veteran's left thumb disability have remained relatively stable throughout the appeal.  Hart, 21 Vet. App. at 509-10.  In reaching these conclusions, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 53-56.

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an even greater level of compensation for the disability at issue on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left thumb disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 5228 combined with the manifestations considered pursuant to 38 C.F.R. §§  4.40 and 4.59 for the Veteran's service-connected left thumb disability adequately contemplate for the level of musculoskeletal impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Board finds further that the rating criteria of Diagnostic Code 8512 fully addresses the numbness in the Veteran's thumb.  The disability in the present case is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38  C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for scar of the left wrist, residual of ganglion cyst, status post ganglion cyst excision, is denied.  

Entitlement to an initial rating in excess of 10 percent for painful limited motion of the left wrist, residual of ganglion cyst, status post ganglion cyst excision, is denied.

Entitlement to an initial disability rating of 10 percent, but no more, for painful limited motion of the left thumb, residual of ganglion cyst, status post ganglion cyst, is granted effective January 14, 2010.

Entitlement to an initial disability rating of 20 percent, but no more, for mild incomplete paralysis of the left thumb, residual of ganglion cyst, status post ganglion cyst excision, is granted effective January 14, 2010.  


REMAND

Although the Board regrets the additional delay, the Board finds that the Veteran's claim for a chronic acquired psychiatric disorder other than PTSD must be remanded for an addendum opinion that addresses whether the Veteran's anxiety disorder, or a different chronic acquired psychiatric disorder other than PTSD, existed prior to service, and, if so, whether the disorder was aggravated by service. 

As discussed above, although the VA examiner found the Veteran did not meet the diagnostic criteria for PTSD, he did find Axis I diagnoses of anxiety disorder, not otherwise specified, and polysubstance abuse (alcohol and marijuana).  The examiner found that the Veteran described anxiety symptoms that likely go back to childhood stresses of physical abuse and difficulties living in the foster care system.  The examiner's impression was that the Veteran has long-standing anger and significant mental health issues that existed prior to entering service.  The examiner determined that it is less likely than not that the Veteran's anxiety is caused or exacerbated by military stressors.  However, this is not the applicable legal standard to be applied in the present case.

Upon remand, the examiner is to opine on whether clear and unmistakable evidence shows that the Veteran suffered from an anxiety disorder prior to service and, if so, whether clear and unmistakable evidence shows that the preexisting disability did not undergo a permanent worsening beyond normal progression during the Veteran's active service, as elaborated more fully in the action paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's file to the VA examiner who drafted the November 2010 report, if available, to obtain an addendum opinion.  If the examiner who drafted the November 2010 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide the following opinions:

(a) If the Veteran currently has an anxiety disorder, or a different chronic acquired psychiatric disorder other than PTSD, does clear and unmistakable evidence show that the disability preexisted the Veteran's entry into active service?  If yes, does clear and unmistakable evidence show that the preexisting disability did not undergo a permanent worsening beyond normal progression during the Veteran's honorable period of active service? 

(b)  If the Veteran currently has an anxiety disorder, or a different chronic acquired psychiatric disorder other than PTSD, and the answer to either question in subparagraph (a) above is no (the disability is not found to be preexisting or the preexisting disability did not undergo a permanent worsening beyond normal progression during the Veteran's honorable period of active service), is it at least as likely as not (50 percent or greater probability) that the Veteran's disability had its onset during the Veteran's honorable period of active service or was otherwise caused by any incident that occurred during the Veteran's honorable period of active service? 
2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


